Citation Nr: 1125399	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-40 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder, as secondary to the service-connected posttraumatic stress disorder (PTSD), for accrued benefit purposes.

2.  Entitlement to service connection for a generalized anxiety disorder, as secondary to the service-connected PTSD, for accrued benefit purposes.

3.  Entitlement to a disability rating in excess of 30 percent for PTSD, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to August 1964 and from May 1968 to July 1969.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination by the above-referenced RO.  


FINDINGS OF FACT

1.  In February 2009, the Veteran filed claims for service connection for major depression and anxiety, as secondary to the service-connected PTSD and for an increased rating claim for PTSD.  

2.  The Veteran died in June 2009.

3.  At the time of his death, the Veteran's service connection and increased rating claims were pending.

4.  The appellant filed a claim for accrued benefits in June 2009.  

5.  Based on the evidence in the possession of VA at the time of the Veteran's death, a major depressive disorder has not been found by competent and credible evidence to be causally or etiologically related in any way, or aggravated by, the service-connected PTSD.

6.  Based on the evidence in the possession of VA at the time of the Veteran's death, a generalized anxiety disorder has not been found by competent and credible evidence to be causally or etiologically related in any way, or aggravated by, the service-connected PTSD.

7.  Based on the evidence in the possession of VA at the time of the Veteran's death, his PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity, and more nearly approximated the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.


CONCLUSIONS OF LAW

1.  A major depressive disorder is not proximately due to, aggravated by, the service-connected PTSD for the purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.160(c), 3.1000 3.310, (2010).  

2.  A generalized anxiety disorder is not proximately due to, aggravated by, the service-connected PTSD for the purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.160(c), 3.1000 3.310, (2010).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for PTSD are met for the purpose of accrued benefits.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.1000, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In July 2009, prior to the initial adjudication of the claim, the RO sent the appellant VCAA notice advising her of the elements to establish entitlement to accrued benefits.  This letter also informed her of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VA has also satisfied its duty to assist the appellant in the development of her claims.  Claims for accrued benefits are decided based on the evidence already of record when the Veteran died.  38 C.F.R. § 3.1000(d)(4).  This, generally speaking, is the only type of evidence that can be considered with respect to such claims.  Service treatment records are associated with the claims folder, as are post-service VA and private treatment records.  Neither the appellant nor her representative has identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Similarly, the Board notes that retroactive opinions regarding claims that were pending at the time of his death are not warranted.  In other words whatever facts are necessary to adjudicate the claims are contained in the claims folder.  Hence, there is nothing further for VA to do to assist the appellant.  VA's notice and assistance obligations are met.  The appellant is not prejudiced by the Board's proceeding with appellate review.  

Thus, the Board concludes that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis

Applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).
Here, in February 2009, the Veteran filed claims for secondary service connection for depression and anxiety as well as a claim for an increased rating for PTSD.  Although he perfected an appeal by filing a timely substantive appeal in April 2009, he died in June 2009, before his file was transferred to the Board for review.  Under the law, his claims were extinguished with his death; however, in June 2009 the appellant filed a timely claim for accrued benefits based upon the appeal which had been pending.  38 C.F.R. § 3.160(d).  As such, the Board will consider the merits of the claims based on the evidence of record at the time of the Veteran's death.  

A.  Major Depressive Disorder & Generalized Anxiety Disorder

Prior to his death, the Veteran was seeking service connection, on a secondary basis, for depression and anxiety that he believed was the result of his service-connected PTSD.  He did not otherwise contend that the claimed depression and anxiety began in service, or were directly related to his military service, nor is this shown by the record to be the case.  Because, at the time of his death, the Veteran had limited his argument to principles of secondary service connection, and the appellant does not now contend otherwise, the Board will proceed to consider this limited aspect of his appeal.  Also because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, in March 2009, the Veteran was referred for VA examination.  At that time, the clinical diagnoses were PTSD, a generalized anxiety disorder, and a major depressive disorder.  The examiner explained that the Veteran had a longstanding pattern of major depression and a generalized anxiety and that his history of nonservice-connected serious spinal issues was a major etiology in the major depressive disorder.  The examiner also noted that previous psychiatric providers had clearly noted the Veteran was quite depressed and anxious about losing a lot of money in the stock market.  The examiner then concluded that it was less likely than not that the Veteran's anxiety and depressive disorders were secondary to his PTSD.  

The Board finds that evidence of record at the time of the Veteran's death contains diagnostic impressions sufficient to establish separate major depressive and generalized anxiety disorders other than PTSD, but none of this evidence indicates that his service-connected PTSD played a role in their development or worsening.  Moreover, the 2009 VA examination report provides an opinion, consistent with the Veteran's medical history and uncontroverted by any other medical evidence of record.  Further, the Veteran had not brought forth any medical evidence that would suggest a nexus between his current depression and anxiety disorders and the service-connected PTSD.  Thus, there is no medical basis for holding that they are related.  This evidence also refutes any grant of service connection on the basis of the judicial precedent in Allen, which would be permitted if any service-connected disability were causing aggravation of a nonservice-connected disability, a relationship which must be shown by medical evidence.  

In this case the evidence does not support an award of service connection for major depressive disorder and generalized anxiety disorder on a secondary basis.  Accordingly, service connection cannot be granted.  See 38 C.F.R. § 3.310; Allen supra.  

In reaching this conclusion, the Board has not overlooked the appellant's contentions; the Veteran's statements to healthcare providers; or their written statements regarding his problems.  As to the assertions that the Veteran developed depression and anxiety as a result of his service-connected PTSD, the Board notes that both he and the appellant can attest to factual matters of which they have first-hand knowledge, e.g., feelings of sadness or worry.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as laypersons, lacking in medical training and expertise, neither the Veteran nor the appellant are not competent to provide a diagnosis or to render an opinion as to the etiology of any psychiatric pathology.  Their contentions are not statements merely about symptomatology, but rather clearly fall within the realm of requiring medical expertise, which neither simply do not have.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  

Moreover, the single competent medical opinion in the record conclusively found that there was no medical basis for holding that the Veteran's major depressive disorder and generalized anxiety disorder are etiologically or causally associated in any way to the service-connected PTSD.  Therefore, the Veteran and appellant's opinions, to the extent they are to be accorded some probative value, are far outweighed by the findings of the examining and treating medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
A preponderance of the evidence is against this claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  PTSD

Prior to his death, the Veteran contended that his service-connected PTSD was more disabling than reflected in the 30 disability rating.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2010).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In connection with the Veteran's claim for increase, are VA outpatient treatment records dated from 2004 to 2009 including some records of continuing evaluation and treatment of the Veteran's psychiatric symptoms, medications prescribed, and a record of behavior observed by medical staff.  Psychiatric notes in October 2005, June 2006, January 2007, April 2007 and July 2007, show the Veteran reported that he doing well most of the time.  With the exception of an occasional nightmare and difficulty sleeping he reported no problems.  He stated that his mood was good as long as he stayed on his medications.  Diagnoses included recurrent depressive disorder and PTSD in partial remission.  Also of record are multiple Global Assessment of Functioning (GAF) scores of 75.

However, by January 2008 the Veteran was very depressed and in a low mood.  He denied suicidal thoughts, but was overwhelmed, irritable, constantly on edge, worried, and tearful, despite taking his medications as prescribed.  The GAF score at that time was 50.  Almost a year later, in December 2008, the Veteran remained very depressed, hopeless and helpless with no motivation or energy.  He admitted to suicidal thoughts, but had no plan.  A medication change was recommended.  The GAF score was 46.  

A January 29, 2009 crisis note shows the Veteran was admitted for psychiatric evaluation for increased depression with suicidal thoughts, uncontrollable crying, and low energy.  At that point he was unable to maintain safety and required inpatient hospitalization.  He reported being distraught about the loss of value to his stock investments over the last couple of years.  Although he and his wife had other sources of income, his investment in stocks had been taught to him since he was a child and it was a source of comfort for him to show positive results.  The records also show the Veteran continued to report no improvement in his mood with medication.  His GAF scores were 25 and 30.  

However an entry dated February 1, 2009, shows that within days the Veteran reported an improvement in mood and appetite.  There were no behavioral problems or safety concerns.  He was discharged home on February 3, with euthymic mood, which seemed elevated compared to the previous day.  His affect was full and congruent to mood.  His speech was spontaneous and normal in rate and tone with no deficits.  His thinking was logical, coherent, and goal-oriented, with no looseness of association or flight of ideas.  There was no evidence of suicidal/homicidal ideation or hallucinations.  Insight and judgment were good.  The diagnoses were severe major depressive disorder, PTSD, and generalized anxiety disorder.  At discharge his GAF score was 60 which was up from 25 at admission.  

During VA psychiatric examination in March 2009, the Veteran reported that his sleep had been pretty good due to medication, but his energy level, sex drive, and appetite were poor.  His affect and mood were depressed.  He stated that he felt like a failure as a farmer and had little purpose or hope in life.  He also reported a severe level of difficulty completing hobbies, interests, activities or chores.  He described daily crying spells and severe concentration problems.  He had recurrent suicidal ideation, but no intent or plan.  He was worried about the world's problem and the bad economy after losing money in the stock market, indicating that he worried himself to the point of exhaustion, which contributed to his impaired concentration and sleep.  He reported daily anxiety symptoms that were severe.  

On examination the Veteran was clean and casually dressed.  His psychomotor activity was lethargic and his speech was slow.  His attitude was apathetic.  His affect was depressed and restricted and his mood was anxious and depressed.  The Veteran was able to do serial 7s and spell the word "world" forward and backward.  The examiner noted the Veteran appeared psychomotor slow not only in bodily movement, but in his mentation.  The Veteran denied sleep impairment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  While he did acknowledge suicidal thoughts, he had no plans or intent to hurt himself due to the effect this would have on his children and grandchildren.  His impulse control was fair with no episodes of violence.  He was able to maintain personal hygiene, but had some problems with activities of daily living particularly household chores, shopping, and recreational activities.  His memory was normal.  

In terms of his relationships with others, the Veteran and his wife remained married, but had not been going on any outings/trips together.  He had been employed full time as a farmer for more than 20 years with 200 head of cattle and working 500 acres of crops with his adult sons.  He reported that he last three week of work in the 12 month period.  The clinical diagnoses were PTSD, generalized anxiety disorder, and major depressive disorder.  The GAF score was 60.  The examiner noted that the main presenting problem for the Veteran's most recent psychiatric inpatient admission two months prior, was agitated depression and not PTSD.

The remaining VA outpatient treatment records show that in March 2009 the Veteran treated for panic attack.  At that time he reported that he had no more strength and that his two sons had taken over the farming.  He indicated that the economy had made him sad and that he was had not been able to get ahead during the last two years.  In the past he has had money in the stock market since his sons were children and always had enough to pay off his loans.  However now he was facing paying off a substantial loan on the farm and did not know if he would ever be able to do so.  The GAF score was 55.  

In April 2009, the Veteran was admitted as inpatient for psychiatric stabilization and medication adjustment.  He presented a full gambit of depressive symptoms, but was not endorsing suicidal thinking or anxiety.  The Veteran looked listless and dilapidated, however over the course of hospitalization the Veteran's mood improved.  He was subsequently discharged to the PRRTP (Psychosocial Residential Rehabilitation Program.  Mental status examination revealed the Veteran was alert, cooperative, and had good eye contact.  His psychomotor activity was normal and his speech was normal in rate and latency and coherent.  His mood was anxious and his affect depressed.  His thought process was linear, but his thought content was preoccupied.  There were no delusions or dangerous ideations.  His insight was good and his judgment was intact.  His sensorium was clear and his attention normal.  In late April 2009, the Veteran reported that spending three weeks in PRRTP helped him and that his mood was better in that he was able to sleep well and felt rested.  

The remaining outpatient treatment records shows that in May 2009 the Veteran reported that his  symptoms had not improved.  He was feeling hopeless and helpless with no motivation or interest in any activity.  He admitted to suicidal ideation, but had no specific plan.  However, a subsequent entry shows that by late May 2009 the Veteran reported an improvement in mood with less depression and improvement in anxiety.  Also of record are GAF scores of 50, 52, and 55.

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes that a 50 percent disability rating for PTSD is warranted.  Although the Veteran experienced symptoms from both the 30 and 50 percent rating criteria, the descriptions of his symptoms, during his VA examinations and outpatient evaluations, reasonably show that his PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that negatively impacted the Veteran's interpersonal relationships especially those within his immediate family.  Moreover, his near-continuous depression caused considerable disturbances of motivation and mood resulting in two recent hospitalizations.  His PTSD symptoms also affected his ability to maintain effective work and social relationships.  Thus, although he had a job, he was only able to maintain employment due to the patience and understanding of his family.  

In evaluating all of the evidence of record, the Board finds that the Veteran's symptoms more nearly approximated moderate to severe social and occupational impairment, or a 50 percent disability rating, but no higher.  While the evidence suggests that he was able to control his symptoms to a large degree over the years, the Board does not discount the effect of these symptoms on his daily life.  The fact that he showed recent improvement in dealing with his symptoms through medication and therapy did not diminish the degree of his psychiatric impairment.  

Further, although the record demonstrates a somewhat varying degree of severity of PTSD, other symptoms required for a higher 70 evaluation were neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The medical evidence largely demonstrated that the Veteran presented with appropriate affect.  There is no evidence of psychotic symptoms or cognitive deficits.  In general he was well groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  While his ability to maintain social contacts was diminished, it was not productive of the complete inability to establish or maintain effective relationships.  Such findings are consistent with the rating criteria required for a 50 percent evaluation, and do not more nearly approximate the criteria required for assignment of a 70 percent or higher evaluation.  

The Board also finds that the evidence does not demonstrate total social and industrial impairment for a 100 percent rating under the applicable rating criteria.  For a 100 percent rating, the criteria specifically require a showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name, and none of these criteria are shown.

In reaching this determination, the Board notes that various medical personnel, who examined the Veteran on an outpatient basis for treatment purposes or evaluated him to assess the nature, extent and severity of his service-connected PTSD, estimated GAF scores between 25 and 75.  The majority of the scores denote moderate to serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social and occupational functioning (e.g., few friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Therefore the GAF scores are consistent with the symptomatology noted and do not provide a basis for assignment of a rating in excess of 50 percent for the Veteran's PTSD.  

The Board also acknowledges that the Veteran's GAF score, during a private psychosocial assessment in 2009, was assessed as 25, which represents behavior that is considerable influenced by delusions or hallucinations (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to functioning almost all areas (e.g., stays in bed all day, no job, home, or friends).  While such a GAF score suggests a greater level of impairment than is contemplated by the current 50 percent rating, the Veteran manifested none of the symptoms typically considered indicative of that level of impairment, particularly delusions, hallucinations or grossly inappropriate acts.  Simply stated, when considered in light of the actual symptoms demonstrated, this GAF score is inconsistent with the symptomatology noted, and does not provide a basis, alone, for a higher rating for the Veteran's PTSD.  

Furthermore, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation in this case is not inadequate.  No factors have been identified that may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations were not shown.  The 2009 VA examination is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Moreover, the evidence did not establish that the Veteran's PTSD necessitated frequent periods of hospitalization.  With the exception of two periods of hospitalization in 2009, the vast majority of his evaluation and treatment were on an outpatient basis.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has carefully considered the contentions of the Veteran and appellant in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, their assertions do not suffice to assign a higher rating for PTSD.  Thus, the current level of disability shown is encompassed by the disability rating now being assigned herein and, with due consideration to the provisions of 38 C.F.R. § 4.7, an even higher evaluation is not warranted for any portion of the time period under consideration.  Hart v. West, supra.  


ORDER

Service connection for a major depressive disorder, as secondary to the service-connected PTSD, for the purpose of accrued benefits is denied.

Service connection for a generalized anxiety disorder, as secondary to the service-connected PTSD, for the purpose of accrued benefits is denied.

A 50 percent disability rating, and no higher, for PTSD for accrued benefits purposes is granted, subject to the law and regulations governing the award of monetary compensation.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


